Citation Nr: 0425078	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-11 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 2, 
1998, for the grant of service connection for mood disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran served on active duty from September 1986 to June 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In August 2003, the veteran testified before the undersigned 
at a hearing held at the RO 


FINDINGS OF FACT

1.  A January 1994 Board decision denied service connection 
for an acquired psychiatric disorder.  The veteran's appeal 
of the Board decision to the United States Court of Appeals 
for Veterans Claims was dismissed in April 1994.

2.  An unappealed December 1995 rating decision determined 
that new and material evidence had not been received to 
reopen the claim of service connection for an acquired 
psychiatric disorder.

3.  Following the December 1995 rating decision, a claim 
seeking entitlement to service connection for psychiatric 
disability was not received from the veteran or his 
representative until September 2, 1998.


CONCLUSION OF LAW
The criteria for an effective date earlier than September 2, 
1998, for service connection for mood disorder have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400(q)(1)(ii) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

A June 2002 rating decision granted service connection for 
mood disorder with mixed episodes, assigning an effective 
date of September 2, 1998 for the grant of service 
connection.  An August 2002 rating decision denied 
entitlement to an earlier effective date for the grant of 
service connection.  The veteran was provided with notice of 
the June 2002 and August 2002 rating decisions, and was 
provided with a statement of the case in April 2003, which 
notified him of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The Board notes that in connection with the 
claim for service connection which has led to the instant 
appeal concerning an earlier effective date, VA informed the 
veteran in August 2001 of what information and evidence was 
necessary to substantiate his claim, and informed him as to 
what evidence VA would obtain on his behalf and of what 
evidence he was responsible for submitting.  The August 2001 
correspondence also suggested submitting any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The Board notes that since the August 2001 
correspondence was fully compliant with 38 U.S.C.A. § 5103 as 
to the service connection claim, additional notice pursuant 
to 38 U.S.C.A. § 5103 was therefore not required for the 
earlier effective date issue.  See VAOPGCPREC 8-2003.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  In 
this regard the Board notes that the veteran, in September 
1998, indicated that he had received treatment since 1995 
from a VA medical center; the VA treatment records received 
since December 1995 only cover the period from February 1998 
to April 1998.  In April 2001 he also indicated that in 1995 
he applied for disability benefits from the Social Security 
Administration (SSA); records from the SSA are not on file.  
Accordingly, the Board finds that any duty to assist the 
veteran in the instant appeal has been satisfied.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

On February 18, 1993, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
service connection for a personality disorder.

A March 1993 rating decision denied entitlement to service 
connection for a personality disorder.  The veteran appealed 
this decision to the Board, and the Board, in a January 1994 
decision, denied entitlement to service connection for an 
acquired psychiatric disorder.  The veteran appealed the 
January 1994 Board decision to the United States Court of 
Appeals for Veterans Claims (Court), but the Court, in an 
April 1994 order, dismissed the appeal.

A December 1995 rating decision subsequently determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder.  The veteran was notified 
of the rating decision and of his appellate rights with 
respect thereto in January 1996.  In a January 1996 statement 
the veteran notified the RO that the December 1995 decision 
addressed service connection for an acquired psychiatric 
disorder, and not his claim for service connection for a 
personality disorder; he requested that the latter claim be 
adjudicated.  In an April 1996 correspondence, the RO 
explained to the veteran that the December 1995 denial 
included consideration of his claimed personality disorder.  
He was advised to submit new evidence if he desired to reopen 
his claim.

Thereafter no further communication was received from the 
veteran or any representative until September 2, 1998, at 
which time the veteran submitted a statement indicating that 
he desired to file a claim for service connection for a 
personality disorder.  Submitted with his statement were 
private medical records documenting treatment for a 
personality disorder.

Received in November 1998 were VA treatment records for 
February 1998 to April 1998 documenting treatment for a 
personality disorder with depression.

A December 1998 rating decision determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a personality disorder.  
The veteran appealed the December 1998 rating decision to the 
Board, and the Board, in a June 2001 decision, reopened and 
remanded the claim for service connection for an acquired 
psychiatric disorder.  In a June 2002 rating decision, 
service connection for mood disorder with mixed episodes was 
granted; the disability was evaluated as 50 percent disabling 
effective September 2, 1998.

In several statements on file and at his August 2003 hearing 
before the undersigned, the veteran argues that he is 
entitled to an effective date of February 1993, the date he 
filed his original claim for service connection for 
psychiatric disability, because the psychiatric disorder for 
which service connection is now in effect is the same 
disorder as the one he had when he filed the initial claim.  
He indicates that he sought treatment continually since 
service for his problems. 

Analysis

The effective date for a grant of service connection on the 
basis of new and material evidence, other than service 
department records, received following a final prior 
disallowance is the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2003).

Service connection for an acquired psychiatric disability, 
including a personality disorder, was denied in a January 
1994 Board decision.  A December 1995 rating decision 
thereafter determined that new and material evidence had not 
been submitted to reopen the claim.  The veteran did not 
appeal the December 1995 rating decision, and the record 
reflects that he was provided with notice of the above rating 
decision as well as of his appellate rights with respect 
thereto.  Consequently, the Board concludes that the above 
Board and rating decision denying his claims for service 
connection are final.  38 U.S.C.A. § 7105 (West 2002).

Although the veteran in January 1996 requested adjudication 
of his claim for service connection for a personality 
disorder, he failed to submit new evidence as requested by 
the RO in April 1996.  As no further communication was 
thereafter received from the veteran, indicating an intention 
to apply for service connection for psychiatric disability 
until the veteran filed a claim for that disability on 
September 2, 1998, the January 1996 claim is deemed abandoned 
and did not constitute a claim to reopen.  
38 C.F.R. § 3.158(a).

In addition, the VA records for February 1998 to April 1998, 
documenting treatment for a personality disorder with 
depression, do not relate to a disability, which may 
establish entitlement to service connection because a 
personality disorder is not a disability for VA compensation 
purposes and therefore the VA records cannot be considered a 
claim to reopen under the provisions of 38 C.F.R. § 3.157(a).

Accordingly, since the veteran's claim for service connection 
for psychiatric disability was denied in a final January 1994 
Board decision and in a final December 1995 rating decision, 
and as a claim to reopen that issue was not thereafter 
submitted or otherwise on file until September 2, 1998, the 
Board concludes that the proper effective date for the grant 
of service connection for psychiatric disability is September 
2, 1998.  Accordingly, the veteran's claim for assignment of 
an effective date prior to September 2, 1998, for the grant 
of service connection is denied.

The Board acknowledges the veteran's contention that since 
the condition for which he requested service connection in 
February 1993 is the same condition for which service 
connection was recognized in June 2002, he is entitled to an 
effective date of February 1993.  As discussed above, 
however, service connection for psychiatric disability was 
denied by VA in January 1994 and December 1995.  Since, 
pursuant to 38 C.F.R. § 3.400(q)(1)(ii), the effective date 
of the grant of service connection can be no earlier than the 
date of the reopened claim on September 2, 1998, his argument 
is without merit.


ORDER

Entitlement to an effective date earlier than September 2, 
1998, for the grant of service connection for psychiatric 
disability is denied.



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



